DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 10/20/2020 have been considered by the Examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the candidate voltage generator configured to generate a plurality of candidate voltages … calculated by multiplying a plurality of corrected magnification scales to the detected voltage”; 

“a correction voltage selector configured to … select a corrected voltage … the corrected voltage indicating a corrected current value with correction of the load current according to the measured temperature” in apparatus claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 1: limitation(s) “the candidate voltage generator configured to generate a plurality of candidate voltages … calculated by multiplying a plurality of corrected magnification scales to the detected voltage”; 
“the plurality of corrected magnification scales corresponding to an on-resistance of the semiconductor switch at the measured temperature” and
“a correction voltage selector configured to … select a corrected voltage … the corrected voltage indicating a corrected current value with correction of the load current according to the measured temperature”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification shows structure of “candidate voltage generator” is element 131 having series resistors connected between detected voltage and ground (i.e. a resistance voltage divider) (see pg. 8, fig. 3). However, it is not clear how “corrected magnification scales” are produced and how they can correspond to (a single value) on-resistance of the semiconductor switch at the measured temperature. Specification shows structure of “correction voltage selector” is element 132 having plural switch elements (i.e. a multiplexer) (see pg. 10, fig. 3). However, it is not clear how a multiplexer is able to perform claimed function of “indicating a Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such a claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   MPEP § 2173.05(p).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent Claim(s) 2-3 not specifically addressed share the same 112(b) rejection(s) as independent Claim(s). Appropriate correction is required.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim(s) 1, as described above, applicant’s claimed invention shows various discrete components performing special function(s) as “configured to” without detail algorithm. The specification does not demonstrate that Applicant had made an invention that achieved the claimed function(s) because the invention is not described with sufficient details (e.g., associated controller and/or algorithm) such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent Claim(s) 2-3 not specifically addressed share the same 112(a) rejection(s) as independent Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami et al. (US 20100046123; hereinafter Fukami) embodiment of figures 1-8 in view of Fukami embodiment of figure 9.
Regarding claim 1, Fukami teaches in figure(s) 1-8 a current detection apparatus adopting a semiconductor switch (semiconductor switch 300 Mo; fig. 1) disposed at an electrical conduction path to a load to detect a load current flowing through the load (load 202), the current detection apparatus comprising: 
a voltage detector (voltage detecting unit 230; fig. 1) including an output terminal configured to output a detected voltage (Svexc; fig. 3) indicating a voltage generated across terminals (@SVds) of the semiconductor switch (300 Mo) according to the load current (Ids); 
a candidate voltage generator (250, Sz; fig. 3) including a plurality of correction resistors (R1…R4) connected in series and connecting the output terminal (terminal @ Vbat, @Svexc) and a ground, the candidate voltage generator configured to generate a plurality of candidate voltages at respective sections (nod1…nod3) across the corresponding correction resistors, the plurality of candidate voltages respectively calculated by multiplying a plurality of corrected magnification scales to the detected voltage (para. 61-63 - computing unit 260 … fourth stage St.sub.4 realizes the following multiplication. (current signal S.sub.Ids).times.(voltage signal S.sub.Vds).times.(transient thermal resistance signal S.sub.Z));

    PNG
    media_image1.png
    700
    516
    media_image1.png
    Greyscale

a temperature detector (temperature detecting unit 240; fig. 1) configured to detect a temperature of the semiconductor switch as a measured temperature (Tj; para. 60 -  junction temperature T.sub.J of the semiconductor switch M.sub.0 is obtained by the following Expression 1.
T.sub.J=I.sub.ds.times.V.sub.ds.times.Z.sub.th+T.sub.J0); and
a correction voltage selector (switches U1,U2,U3) configured to select one of the plurality of candidate voltages as a corrected voltage (voltage @ C2), the one of the plurality of candidate voltages (@nod1…nod3) weighted with corresponding one of the plurality of corrected magnification scales corresponding to a resistance (abs. - A transient thermal resistance value providing unit provides a transient thermal resistance value Z.sub.th in accordance with an elapsed time from reception of an excess voltage signal to a computing unit), the corrected voltage (voltage @ C2) indicating a corrected current value with correction of the load current (by 220) according to the measured temperature (para. 53 - excess voltage signal S.sub.Vexc from the voltage detecting unit 230, and charge is stored in the capacitor by a constant current. The voltage decrease of the capacitor C.sub.2 is amplified by a differential amplifier A.sub.6, and is output as a transient thermal resistance signal; para. 60 - Expression 1: T.sub.J=I.sub.ds.times.V.sub.ds.times.Z.sub.th+T.sub.J0)).
Fukami embodiment of figures 1-8 does not teach explicitly on-resistance of the semiconductor switch at the measured temperature.
However, Fukami teaches in figure(s) 9 on-resistance (para. 7 - an ON resistance of a semiconductor switch 124 is employed as a load current detecting means. a load current is detected by current detecting means (an ON resistance of the semiconductor switch 124 and a differential amplifier 106), and on the basis of the temperature detected result; fig. 9) of the semiconductor switch (124) at the measured temperature (para. 7 - semiconductor switch 124 is detected by temperature detecting means (D1 to D4, and a differential amplifier 105), a load current is detected by current detecting means …When this temperature corrected reference potential is exceeded, an FET 102 is controlled to OFF).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukami embodiment of figures 1-8 by having on-resistance of the semiconductor switch at the problem of the temperature dependency of the ON resistance of the semiconductor switch can be overcome by compensating the temperature upon detection of the load current and then the high-accuracy detection of the load current is realized" (para. 8).

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami in view of Tanaka et al. (US 20040246637).
Regarding claim 2, Fukami teaches in figure(s) 1-9 the current detection apparatus according to claim 1,
	Fukami does not teach explicitly wherein the load is a motor, the current detection apparatus further comprising: a determination threshold generator configured to generate a lock threshold voltage indicating a lock current flowing in a situation where the motor is a lock determinator configured to determine that the motor is in the lock state, in response to that the corrected voltage is equal to or larger than the lock threshold voltage.
	However, Tanaka teaches in figure(s) 1-6 wherein the load is a motor (electric motor 30; fig. 2), the current detection apparatus further comprising: a determination threshold generator (predetermined standard voltage (S16) in fig. 4; para. 33) configured to generate a lock threshold voltage indicating a lock current flowing in a situation where the motor is a lock determinator (motor locking determination step S20 in fig. 4; para. 23) configured to determine that the motor is in the lock state, in response (voltage difference step S16 in fig. 4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fukami by having wherein the load is a motor, the current detection apparatus further comprising: a determination threshold generator configured to generate a lock threshold voltage indicating a lock current flowing in a situation where the motor is a lock determinator configured to determine that the motor is in the lock state, in response to that the corrected voltage is equal to or larger than the lock threshold voltage as taught by Tanaka in order to apply current detection apparatus in motor control as evidenced by "A motor condition detection apparatus detects motor driving voltage of driving electric source supplied to a motor and detects voltage of a control device for driving and controlling the motor. The apparatus calculates voltage difference between the motor driving voltage and the voltage of the control device. The apparatus provisionally determines the motor locking condition based on the voltage difference during driving of the motor" (abstract).

	Regarding claim 3, Fukami in view of Tanaka teaches the current detection apparatus according to claim 2, 
Tanaka additionally teaches in figure(s) 1-6 wherein the lock determinator (motor locking determination step S20 in fig. 4; para. 23) includes a comparator (voltage comparison step S16 in fig. 4) configured to compare the corrected voltage with the lock threshold voltage.
A motor condition detection apparatus detects motor driving voltage of driving electric source supplied to a motor and detects voltage of a control device for driving and controlling the motor. The apparatus calculates voltage difference between the motor driving voltage and the voltage of the control device. The apparatus provisionally determines the motor locking condition based on the voltage difference during driving of the motor" (abstract).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Yanai et al. (US 10381913) discloses "Power Supply Control Device And Control Characteristic Correction Data Generation Method For Power Supply Control Device".
 HSU et al. (US 20160065197) discloses "button detecting circuit".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868